Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Amendment filed on July 28, 2022. Claims 2 and 5 have been canceled; claim 1, 3-4, 6-15 are pending and ready for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 15 are rejected under 35 USC 103 as being unpatentable over Song et al (US 2003/0065947 A1) in view of Sanzgiri et al (US Pub. No. 2014/0329497 A1).


Regarding claim 1, Song discloses “A communication network” (see Song figure 7); “allowing at least one user device, based on to configuration information, to access communication services” (see Song figure 7 and ¶ 0110; a collection of cooperating devices that provides a common set of services); “the communication being a private communication or a communication within a multimedia group with which the user device is affiliated” (see Song figure 7 and ¶ 0111; group of personal devices that are organized around, and responsive to, at least one peer group name. For example, the peer group name may be associated with a roll call request.  The roll call request may be multicast over the network 12 to identify those members of the peer group 170 currently monitoring communications within the network 12.  Multicasting is a method of broadcasting to a selected audience.  An example of multicasting is a conference call in which selected telephones are interconnected on a common communication line); “the communication network comprising a plurality of servers” (See Song figure 7); “wherein each server of the plurality of servers to which the user device is authorized to access comprises the configuration information of the user device” (see Song ¶ 0009, ¶ 0050, ¶ 0065); “wherein at least two servers of the plurality of servers share a multicast signalling session, each server is configured to join the signalling session and send the list of user devices that are registered with it when said server connects or reconnects to the communication network (See Song ¶ 0127; disclose that the group ORS (the second registry server 408) determines that the first primary user is not within the database of the second registry server and the group ORS (the second registry server 408) multicasts the user name of the first primary user to the subgroup ORSs. Also, Song (¶ 0127) discloses that the subgroup ORS (the first registry server 406) receives the user name of the first primary user, the subgroup ORS (the first registry server 406) accesses the associated database and determines that the primary user list of personal devices associated with the first primary user is contained therein. In addition, Song (¶0127) also clearly discloses that the subgroup ORS (the first registry server 406) transmits the primary user list along with the linking address identifying the subgroup ORS (the first registry server 406) to the group ORS (the second registry server 408).
Song does not appear to explicitly disclose “the configuration information including authentication and registration information associated with the user enabling the user device to access the communication services” and “the authentication and registration information associated with each user being stored beforehand in each server to enable each user device to connect with any of the plurality of the servers to access the communication services”.  However, Sanzgiri discloses “the configuration information including authentication and registration information associated with the user enabling the user device to access the communication services” (See Sanzgiri ¶ 0039 and claim 1 ); and “the authentication and registration information associated with each user being stored beforehand in each server to enable each user device to connect with any of the plurality of the servers to access the communication services”( See Sanzgiri ¶ 0039 and claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Song and Sanzgiri before him or her, to modify the invention of Kim to perform an registration and authentication process before allowing the endpoint to access the servers for accessing services.  The suggestion for doing so would have been to reducing the risk of misuse of assets, and for protecting related apparatus (¶ 0002).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Song further discloses “wherein the signalling 15session is configured in each server that shares the signalling session”; (see Song ¶ 0127 - ¶ 0128).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join the signalling session as soon as a first user device has registered with it”; (see Song ¶ 0059, ¶ 0124).


Regarding claim 6, claim 5 is incorporated as stated above.  In addition, Song further discloses “wherein, each other server of the communication network is configured to respond by publishing the list of user devices that are registered with it”; (see Song ¶ 0114,  ¶ 0127).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Song further discloses “wherein each multimedia group comprises a multicast group session shared between the servers with which the user devices affiliated with the multimedia group are registered.”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 8, claim 7 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join a group session when one of the user devices registered with it is affiliated with the corresponding multimedia group”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 9, claim 7 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join the group session or sessions with which the user devices that are registered with it are affiliated, when said server connects or reconnects to the communication network”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 10, claim 7 is incorporated as stated above.  In addition, Song further discloses “wherein each server comprises a transmission management module.”; (see Song ¶ 0125 - ¶ 0127).

Claims 11 - 15 are the method claims corresponding to the communication network claims 1 - 10 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 10.  Claims 11 – 15 are rejected under the same rational as claims 1 - 10.

Response to Argument(s)
Applicant's argument(s) filed on July 28, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Nowhere does Song disclose, teach or suggest that "each server [is] configured to join the multicast signaling session and send to each of the other servers of the multicast signaling session the list of user devices that are registered with it when said server connects or reconnects to the communication network," as recited in amended claim 1.
In response. Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, configuration information of any device will be included in each server that such device has access to. That means, if the device has access to only one server, only one server will include the configuration information of the device. With that being said, Song (figure 7 and ¶ 0110) discloses a collection of cooperating devices that provides a common set of services. Also, Song disclose first registry server includes device records for each device linked (see ¶ 0086). Also, Song (¶ 0086) discloses fourth personal device is similarly registered with the second registry server 164 and is utilized by a second primary user; and similarly, the fifth and sixth personal devices 158, 160 are registered with the third and fourth registry servers 166, 168, respectively. Moreover, Song disclose that the group ORS (the second registry server 408) determines that the first primary user is not within the database of the second registry server and the group ORS (the second registry server 408) multicasts the user name of the first primary user to the subgroup ORSs (see Song ¶0127). Also, Song (¶ 0127) discloses that the subgroup ORS (the first registry server 406) receives the user name of the first primary user, the subgroup ORS (the first registry server 406) accesses the associated database and determines that the primary user list of personal devices associated with the first primary user is contained therein. In addition, Song (¶0127) also clearly discloses that the subgroup ORS (the first registry server 406) transmits the primary user list along with the linking address identifying the subgroup ORS (the first registry server 406) to the group ORS (the second registry server 408). Thus, the combination of Song and Sanzgiri meets the scope of the claimed limitation as currently presented. 

Song motivates away the skilled artisan to modify its registry architecture 10 such that "the communication network comprises a plurality of servers to which the user device is authorized to access, wherein each server of the plurality of servers to which the user device is authorized to access comprises the configuration information of the user device, the authentication and registration information associated with each user being stored beforehand in each server to enable each user device to connect with any of the plurality of the servers to access the communication services," as recited in amended claim 1. Emphasis added. That is, Song does not teach, disclose or suggest the duplication of all the configuration data of each personal device able to access a network into each server of the network to which the user is authorized to access. Instead, Song only describes a system wherein the data of a personal device are stored on a server 162 to which the personal device is associated.
IN response: b) Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims, in particular the above argued limitation, as currently presented does not claim duplication of all the configuration data of each personal device. As explained previously, Song (figure 7 and ¶ 0110) discloses a collection of cooperating devices that provides a common set of services. Also, Song disclose first registry server includes device records for each device linked (see ¶ 0086). Also, Song (¶ 0086) discloses fourth personal device is similarly registered with the second registry server 164 and is utilized by a second primary user; and similarly, the fifth and sixth personal devices 158, 160 are registered with the third and fourth registry servers 166, 168, respectively. Moreover, Song disclose that the group ORS (the second registry server 408) determines that the first primary user is not within the database of the second registry server and the group ORS (the second registry server 408) multicasts the user name of the first primary user to the subgroup ORSs (see Song ¶0127). Also, Song (¶ 0127) discloses that the subgroup ORS (the first registry server 406) receives the user name of the first primary user, the subgroup ORS (the first registry server 406) accesses the associated database and determines that the primary user list of personal devices associated with the first primary user is contained therein. In addition, Song (¶0127) also clearly discloses that the subgroup ORS (the first registry server 406) transmits the primary user list along with the linking address identifying the subgroup ORS (the first registry server 406) to the group ORS (the second registry server 408). Thus, the combination of Song and Sanzgiri meets the scope of the claimed limitation as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468